EXHIBIT 10.26

EXHIBIT A

VIGNETTE CORPORATION

1999 EQUITY INCENTIVE PLAN

NOTICE OF STOCK OPTION GRANT

You have been granted the following option to purchase shares of the Common
Stock of Vignette Corporation (the “Corporation”):

 

Name of Optionee:    [___________________]* Total Number of Shares:   
[___________________]* Type of Option:    Nonstatutory Stock Option Exercise
Price Per Share:    $[__________]* Date of Grant:    [___________________]*
Vesting Commencement Date:    [___________________]* Vesting Schedule:    25% of
this grant will vest on the first anniversary of your date of hire (February 13,
2007) and an additional 6.25% of this grant will vest quarterly thereafter.
Expiration Date:    [___________________]*    This option expires earlier if
your Service terminates earlier, as described in the Stock Option Agreement.

{* The specific terms of the award are determined on the date of grant by a
Committee of the Board of Directors as prescribed by the Corporation’s 1999
Equity Incentive Plan.}

You and the Corporation agree that this option is granted under and governed by
the terms and conditions of the 1999 Equity Incentive Plan (the “Plan”), this
Notice of Stock Option Grant, and the attached Stock Option Agreement (the
“Option Agreement”); the Option Agreement is attached to and made a part of this
document. In the event of a conflict between the Plan and the Option Agreement,
the Option Agreement governs.

You further agree that the Corporation may deliver by email all documents
relating to the Plan or this option (including, without limitation, prospectuses
required by the Securities and Exchange Commission) and all other documents that
the Corporation is required to deliver to its security holders (including,
without limitation, annual reports and proxy statements). You also agree that
the Corporation may deliver these documents by posting them on a web site
maintained by the Corporation or by a third party under contract with the
Corporation. If the Corporation posts these documents on a web site, it will
notify you by email.



--------------------------------------------------------------------------------

OPTIONEE:     VIGNETTE CORPORATION         

By:

          

Title:

    

 

2



--------------------------------------------------------------------------------

VIGNETTE CORPORATION

1999 EQUITY INCENTIVE PLAN

STOCK OPTION AGREEMENT

 

Tax Treatment    This option is intended to be an incentive stock option under
section 422 of the Internal Revenue Code or a nonstatutory stock option, as
provided in the Notice of Stock Option Grant. Vesting   

This option becomes exercisable in installments, as shown in the Notice of Stock
Option Grant. In addition, this option becomes exercisable in full (or partially
as set forth below) if any of the following events occurs:

 

•      Your Service (as defined below) terminates because of death,

 

•      The Corporation is subject to a “Change in Control” (as defined in the
Plan) before your Service or employment terminates, and your employment is
terminated by the Corporation without Cause or by you for Good Reason as defined
in the February 10, 2006 letter agreement governing the terms of your employment
(the “Letter Agreement”) within 18 months after the Change in Control.

 

•      Your employment is terminated by the Corporation without “Cause” or by
you for “Good Reason” as defined in the Letter Agreement in which case your
initial option grant shall accelerate and vest as though you completed one
additional year of employment with the Company following the date of your
termination; provided, however, that no more than an additional 25% of the
unvested options at the time of your termination shall vest by virtue of this
provision. For example, if you had been with the Company for 13 months at the
time of your termination, you would vest in an additional 25% of your then
unvested options in addition to any vesting of options which had already
occurred pursuant to such grant (in the case of your initial option grant, you
would have already vested in 25% of your initial option grant).

 

Except as provided herein, this option will not be exercisable for additional
shares after your service as an employee, consultant or outside director of the
Corporation or a parent or subsidiary of the Corporation (“Service”) has
terminated for any reason. It is intended that the exercise schedule for this
option is commensurate with a full-time work schedule. For possible adjustments
that may be made by the Corporation, see the Section below entitled “Leaves of
Absence and Part-Time Work.”

 

3



--------------------------------------------------------------------------------

Term    This option expires in any event at the close of business at Corporation
headquarters on the day before the eighth anniversary of the Date of Grant, as
shown in the Notice of Stock Option Grant. (Except as provided herein, it will
expire earlier if your Service terminates, as described below.) Regular
Termination    If your Service terminates for any reason except death or
Permanent Disability, then this option will expire at the close of business at
Corporation headquarters on the date three (3) months after your termination
date. Death    If you die while this option is outstanding, then this option
will expire at the close of business at Corporation headquarters on the date 12
months after the date of death. Disability   

If your Service terminates because of your Permanent Disability, then this
option will expire at the close of business at Corporation headquarters on the
date 12 months after your termination date.

 

For all purposes under this Option Agreement, “Permanent Disability” means that
you are unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or which has lasted, or can be expected to last, for a
continuous period of not less than one year.

Leaves of Absence and Part-Time Work   

For purposes of this option, your Service does not terminate when you go on a
military leave, a sick leave or another bona fide leave of absence, if the leave
was approved by the Corporation in writing. Your Service terminates when the
approved leave ends, unless you immediately return to active work.

 

If you go on a leave of absence that lasts or is expected to last seven days or
longer, then any unvested shares subject to this option shall not become
exercisable and Vesting will be suspended during the leave to the extent
provided for in the Corporation’s leave policy. Upon your return to active work,
vesting will resume; however, unless otherwise provided in the Corporation’s
leave policy, you will not receive credit for any vesting during the period of
your leave.

 

If you and the Corporation agree to a reduction in your scheduled work hours,
then the Corporation reserves the right to modify the rate at which this option
becomes exercisable or vests, so that the rate of vesting is commensurate with
your reduced work schedule. Any such adjustment shall be consistent with the
Corporation’s policies for part-time

 

4



--------------------------------------------------------------------------------

  

or reduced work schedules or shall be pursuant to the terms of an agreement
between you and the Corporation pertaining to your reduced work schedule.

 

The Corporation shall not be required to adjust the exercise or vesting schedule
of any option pursuant to this subsection.

Change of Control    In the event of any Change of Control, each outstanding
option granted under this Option Agreement shall automatically accelerate so
that each such option shall, immediately prior to the effective date of the
Change in Control, become fully exercisable for all of the shares of Common
Stock awarded pursuant to this Option Agreement and may be exercised for any or
all of those shares as fully-vested shares of Common Stock. However, outstanding
options shall not so accelerate if and to the extent this Option Agreement is,
in connection with a Change of Control, either to be assumed by the successor
corporation (or parent thereof) or is to be replaced with an Option Agreement of
comparable value for shares of the capital stock of the successor corporation
(or parent thereof). The Plan Administrator’s determination of comparability is
final and binding except in the event where you as an option holder are
receiving less value for your options than that established under the applicable
merger agreement as the exchange premium for other holders of Vignette’s common
stock, in which case the Administrator’s determination of comparability is
subject to your written approval and agreement. In the event that this Option
Agreement is assumed by a successor corporation (or parent thereof) and your
employment is terminated by the Corporation without Cause or by you for Good
Reason within eighteen months following a Change in Control, each outstanding
option granted under this Option Agreement shall accelerate so that each such
option, shall immediately prior to the effective date of your termination,
become fully exercisable for all of the shares of Common Stock awarded pursuant
to this Option Agreement and may be exercised for any or all of those shares as
fully-vested shares of Common Stock. Restrictions on Exercise    The Corporation
will not permit you to exercise this option if the issuance of shares at that
time would violate any law, regulation or corporate policy.

 

5



--------------------------------------------------------------------------------

Notice of Exercise   

When you wish to exercise this option, you must notify the Corporation by filing
the proper “Notice of Exercise” form at the address given on the form. Your
notice must specify how many shares you wish to purchase. Your notice must also
specify how your shares should be registered. The notice will be effective when
the Corporation receives it.

 

If someone else wants to exercise this option after your death, that person must
prove to the Corporation’s satisfaction that he or she is entitled to do so.
Furthermore, in no event shall the Corporation’s request for satisfactory
documentation extend the Option’s expiration date beyond the time period
specified in the above section entitled “Death”.

Form of Payment   

When you submit your notice of exercise, you must include payment of the option
exercise price for the shares that you are purchasing. To the extent permitted
by applicable law, payment may be made in one (or a combination of two or more)
of the following forms:

 

•      Your personal check, a cashier’s check or a money order.

 

•      Certificates for shares of Corporation stock that you own, along with any
forms needed to effect a transfer of those shares to the Corporation. The value
of the shares, determined as of the effective date of the option exercise, will
be applied to the option exercise price. Instead of surrendering shares of
Corporation stock, you may attest to the ownership of those shares on a form
provided by the Corporation and have the same number of shares subtracted from
the option shares issued to you. However, you may not surrender, or attest to
the ownership of, shares of Corporation stock in payment of the exercise price
if your action would cause the Corporation to recognize compensation expense (or
additional compensation expense) with respect to this option for financial
reporting purposes.

 

•      Irrevocable directions to a securities broker approved by the Corporation
to sell all or part of your option shares and to deliver to the Corporation from
the sale proceeds an amount sufficient to pay the option exercise price and any
withholding taxes. (The balance of the sale proceeds, if any, will be delivered
to you.) The directions must be given by signing a special “Notice of Exercise”
form provided by the Corporation. However, payment pursuant to this procedure
shall not be permitted if such payment would violate applicable law or a policy
of the Corporation.

 

•      Irrevocable directions to a securities broker or lender approved by the
Corporation to pledge option shares as security for a loan and to deliver to the
Corporation from the loan proceeds an amount sufficient to pay the option
exercise price and any withholding taxes. The

 

6



--------------------------------------------------------------------------------

   directions must be given by signing a special “Notice of Exercise” form
provided by the Corporation. However, payment pursuant to this procedure shall
not be permitted if such payment would violate applicable law or a policy of the
Corporation.

Withholding

Taxes and Stock Withholding

   You will not be allowed to exercise this option unless you make arrangements
acceptable to the Corporation to pay any withholding taxes that may be due as a
result of the option exercise. With the Corporation’s consent, these
arrangements may include withholding shares of Corporation stock that otherwise
would be issued to you when you exercise this option. The value of these shares,
determined as of the effective date of the option exercise, will be applied to
the withholding taxes. Restrictions on Resale    You agree not to sell any
option shares at a time when applicable laws, regulations, Corporation trading
policies (including the Corporation’s Insider Trading Policy, a copy of which
can be found on the Corporation’s intranet) or an agreement between the
Corporation and its underwriters prohibit a sale. This restriction will apply as
long as your Service continues and for such period of time after the termination
of your Service as the Corporation may specify. Transfer of Option    In
general, only you may exercise this option prior to your death. You may not
transfer or assign this option, except as provided below. For instance, you may
not sell this option or use it as security for a loan. If you attempt to do any
of these things, this option will immediately become invalid. You may, however,
dispose of this option in your will or in a beneficiary designation.   

Regardless of any marital property settlement agreement, the Corporation is not
obligated to honor a notice of exercise from your former spouse, nor is the
Corporation obligated to recognize your former spouse’s interest in your option
in any other way.

 

If another person wants to exercise this option after it has been transferred to
him or her, including a transfer upon your death, that person must prove to the
Corporation’s satisfaction that he or she is entitled to exercise this option.
That person must also complete the proper “Notice of Exercise” form (as
described above) and pay the exercise price (as described below).

Retention Rights    Your option or this Option Agreement does not give you the
right to be retained by the Corporation or a subsidiary of the Corporation in
any capacity. The Corporation and its subsidiaries reserve the right to
terminate your Service at any time, with or without cause.

 

7



--------------------------------------------------------------------------------

Stockholder

Rights

   You, or your estate or heirs, have no rights as a stockholder of the
Corporation until you have exercised this option by giving the required notice
to the Corporation and paying the exercise price. No adjustments are made for
dividends or other rights if the applicable record date occurs before you
exercise this option, except as described in the Plan. Adjustments    In the
event of a stock split, a stock dividend or a similar change in Corporation
stock, the number of shares covered by this option and the exercise price per
share may be adjusted pursuant to the Plan. Applicable Law    This Agreement
will be interpreted and enforced with respect to issues of contract law under
the laws of the State of Texas and with respect to issues of corporation law
under the laws of the State of Delaware. Amendment or Termination of Plan   
Unless agreed to in writing by you, the Board may not amend or terminate the
Plan in a way that adversely affects any of your rights under this Option
Agreement except as may be required by law.

The Plan and

Other Agreements

  

The text of the Plan is incorporated in this Option Agreement by reference. A
copy of the Plan is available on the Corporation’s intranet or by request to the
Finance Department.

 

This Option Agreement, the Plan, and the Letter Agreement constitute the entire
understanding between you and the Corporation regarding this option. In the
event of a conflict between the terms of the Option Agreement and the Plan, the
terms of this Option Agreement govern. Any prior agreements, commitments or
negotiations concerning this option are superseded. This Agreement may be
amended only by another written agreement between the parties.

BY SIGNING THE COVER SHEET OF THIS OPTION AGREEMENT, YOU AGREE TO ALL

OF THE TERMS AND CONDITIONS DESCRIBED ABOVE AND, EXCEPT AS PROVIDED

HEREIN, IN THE PLAN.

 

8